Citation Nr: 0738584	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his mother


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1988 to 
September 1988 and served on active duty from December 1991 
to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision.  In September 
2007, the veteran appeared in a videoconference hearing 
before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his September 2007 hearing, the veteran's mother testified 
that in December 2004 or 2005 the veteran was talking to 
stuffed animals and that the police were called.  On remand, 
any police records associated with this incident should be 
obtained.  

Additionally, during the hearing, testimony revealed that the 
veteran was treated at Union City Hospital prior to his 
hospitalization at Western Mental Health Institute.  The 
records from Union City Hospital should be obtained. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The evidence shows that 
the veteran is currently receiving treatment for a 
psychiatric disability.  Service medical records showed 
complaints of intermittent depressed mood in February 2001, 
adjustment disorder was noted in September 2001, and 
treatment for depression was noted in September 2002.  On 
remand, the veteran should be afforded a psychiatric 
examination to determine the etiology of any current 
psychiatric disorder.   

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
veteran, the report of the December 
2004 or 2005 incident from the Union 
City Police Department should be 
obtained and associated with the claims 
folder.  

2.	The RO should obtain the veteran's 
complete treatments records dated from 
2002 to present from the Union City 
Hospital.  All attempts to obtain these 
records should be noted in the claims 
folder. 

3.	The RO should schedule the veteran for 
a psychiatric examination to ascertain 
the nature and etiology of any current 
psychiatric disorders, including 
specifically, an assessment as to 
whether any current psychiatric 
disorder is etiologically related to 
the in-service notations cited above.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination. The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

For any psychiatric disability found, 
the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that it had its 
onset in service, in the case of 
psychosis, was manifested to a 
compensable degree within the first 
post service year, or is otherwise 
related to the veteran's period of 
active service.  The examiner should 
provide the rationale for the opinion 
provided and reconcile any opinion with 
the service medical records reflecting 
treatment for depression and an 
adjustment disorder in 2001 and 2002.  

4.	The RO should then readjudicate the 
claim for service connection.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



